Citation Nr: 1538200	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for keloids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to October 1976. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from   an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that remand is necessary for further development of the Veteran's claims for service connection for PTSD and keloids.

Concerning the claim for service connection for PTSD, in a written statement, the Veteran reported that he arrived in Okinawa for training in August 1972, and, approximately five months later, he was attached to the Navy, sailing to Korea aboard the U.S.S. Okinawa.  He asserted that during that period, a typhoon hit the ship, causing the ship to be thrown about.  Subsequently, he was transferred to the U.S.S. Inchon, and participated in retrieving wounded or dead personnel as part of  a medivac team.  He also reported that he was assaulted by Navy Military Police while in Japan after returning from Vietnam.  The Veteran has not been provided with notice on how to substantiate a claim for PTSD based on personal assault.  Such should be accomplished on remand.

Limited service personnel records note that the Veteran participated in ready operations in the contiguous waters of the Republic of Vietnam aboard the U.S.S. Okinawa in November 1972 and aboard the U.S.S. Inchon in December 1972      and January 1973.  However, the Veteran's complete service personnel record file does not appear to be of record.  Therefore, further efforts should be made to obtain any outstanding relevant service personnel records. 

Additionally, the Board notes that the Veteran has provided some information concerning alleged stressors.  Specifically, an attempt should be made to confirm that the U.S.S. Okinawa encountered a typhoon in late-1972 and that the U.S.S. Inchon participated in retrieving wounded or dead personnel in early-1973.  

Addressing the claim for service connection for keloids, service treatment records note complaints of rashes on the Veteran's neck, shoulders, and chest.  In an October 2012 VA skin examination, the examiner noted keloids on the Veteran's face/neck, shoulders, and chest.  The Veteran asserted that all three sets of keloids originated in the 1970s, with the shoulder keloids developing after shots were administered, and the chest keloids developing after a rash.  The examiner noted that the facial/neck keloid was present since age six, and that the Veteran underwent a z-plasty removal procedure in-service.  He opined that the facial/neck keloid was not adversely affected or permanently aggravated by the in-service z-plasty.  However, the examiner did not address whether the Veteran's other keloids are causally related to service, including thee rashes documented in service.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran appropriate notice of the information and evidence necessary to support a   claim for PTSD based on a personal assault.  

2. Obtain updated VA treatment records not already contained in the claims file. 

3. Request the Veteran's service personnel records through official sources.

4. Attempt to verify through official sources that the U.S.S. Okinawa encountered a typhoon in late 1972 and that the U.S.S. Inchon participated in retrieving wounded or dead personnel during early 1973.  If additional information is required from the Veteran, such should be requested.  

5. Send the claims file to a VA dermatologist for review so that opinions can be obtained concerning whether the Veteran's current keloids are related to service.  If another examination is deemed necessary to respond to the questions, one should be scheduled.  Following review of the claims file, including the October 2012 examination report, the dermatologist should opine whether it is at least as likely as not that some or all of the Veteran's keloids (other than the right facial/neck keloid) are causally related to service.  The examiner should explain why or why not.  

In rendering this opinion, the dermatologist should discuss the April 1972 complaint of a rash on the Veteran's neck and chest, February 1973 complaint   of a rash on his neck and shoulders, September 1974 finding of tinea versicolor and the Veteran's report that his keloids were caused by in-service injections.  The examiner should also address the separation examination from July 1976 noting only a right facial/neck scar, and opine on whether keloids arising from rashes or injections in service would have been present at the time of his separation examination. 

A rationale for any opinions expressed should be set forth.  If the dermatologist cannot provide the above opinions without resorting to speculation, he/she should explain why the opinions cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

